DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 11/29/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1, 3-11 and 13 are currently under examination. Claims 2 and 12 are cancelled.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JAPAN 2018-129758 filed on 07/09/2018.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Withdrawn Objections/Rejections
The claim interpretation invoking 35 U.S.C. 112(f) is withdrawn in view of applicant’s arguments (on page 7) and/or amendments.
The claim rejections under 35 USC 101 are withdrawn in view of applicant’s arguments (on page 7) and/or amendments.

Response to Arguments
Applicant’s arguments filed 11/29/2021 have been fully considered but are not persuasive for the following reasons.
Applicant amended the independent claims with new subject matters with the limitations “wherein the signal processor is configured to perform the extraction of the specific tissue using a machine learning algorithm learned by learning data of the specific tissue, wherein the signal processor is configured to perform the extraction using an adaptive boosting method, wherein the signal processor is configured to perform the matching process using an active shape model method. The examiner will therefore provide new grounds of rejection with new references to address the introduction of these new subject matters.
Applicant’s argues (on page 8) does not disclose “extract a specific tissue using an image acquired in advanced by the signal processor” and “perform a matching process on the specific tissue extracted by the signal processor using a template of the specific tissue” since Yokosawa does not teach that its scout images are used to perform the matching process on the specific tissue extracted using a template.
In response, the examiner has considered that scout images are generically acquired prior diagnostic images and for clarification of the analysis of paragraph [0046],  Yokosawa also is reciting [0017] “wherein the real imaging slice position calculator is provided with an anatomical feature extractor for extracting an anatomical feature of the imaging target subject on a scout image”, therefore extracting the specific tissue from the scout image and reciting [0077] “Next, the computer 110 executes scout imaging according to the settings of the protocol, and acquires measurement data (scout data) of the imaging target subject 103 (step S1207)” and sequentially [0078] “Next, the anatomical feature extractor 221 uses the imaging slice position calculation algorithm registered in the protocol that is extracted in the step S1202, and extracts the anatomical feature of the imaging target subject 103 from the measurement data (scout image) that is acquired in the step S1207 (step S1208). In this example here, according to a general image processing method, such as a pattern matching process and an edge extraction process, a tissue form, spacial position, the coordinate of the center of gravity, and the like, of the imaging site are extracted as the anatomical feature” for performing the matching with pattern/templates using the scout image therefore teaching “perform a matching process on the specific tissue extracted by the signal processor using a template of the specific tissue”. Therefore Yokosawa teaches the extraction and matching performance on the scout image and the examiner considers that the Applicant’s argument is not persuasive.
Applicant argues (on pages 8-9) that the primary reference of record Yokosawa does not teach the amended limitations.
In response, the examiner has been presenting Yokosawa as not teaching the machine learning technique as applied to extract organ, tissue or anatomical landmarks but the secondary reference Goto as teaching this function ([0058] “the detecting function 37a extracts anatomical landmarks included in volume data using a supervised machine learning algorithm”). However, the examiner recognizes that the two other limitations with new subject matter “adaptive boosting method” and “active shape model method” are not found in the reference of record.
Therefore these Applicant’s arguments with respect to the independent claims have been considered but are moot because they are directed to only reference Yokosawa not relied upon to teach the argued amendments.
The examiner will present new references for new ground rejections addressing these new subject matters and amendments.
Claim Objections
Claim 1 is objected to because of the following informalities: “an adaptive boostingadaptive boosting” should read “adaptive boosting”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: “extracting of the specific tissue” should read “extracting the specific tissue”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following rejections are new rejections necessitated by amendment.
Claims 1, 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yokosawa et al. (USPN 20140191756 A1; Pub.Date 07/10/2014; Fil.Date 07/27/2012) in view of Han et al. (USPN 20160063720 A1; Pub.Date 03/03/2016; Fil.Date 09/02/2014).
Regarding claim 1, Yokosawa teaches a magnetic resonance imaging apparatus and method of controlling it (Title, abstract and Fig.1 and [0013] and [0016]-[0017] for describing the general functions of the imaging unit as MRI apparatus) 
comprising: an imager configured to select a desired imaging plane of a subject to acquire a nuclear magnetic resonance signal generated from the imaging plane ([0015] “to provide a technique in a medical imaging apparatus such as an MRI apparatus that is able to set any plane in three-dimensional space as an imaging slice, the technique allowing an automatically-set imaging slice to be configured in such a manner as suiting user's preferences, and determining a position of the imaging slice being configured, with respect to an imaging target subject, automatically with a high degree of accuracy” with the term “slice” being interpreted as a cross-section of a volume as exemplified by [0043] wherein the slice is defined as “If it is a lumbar vertebra region, the imaging slice may be a sagittal plane assuming the centrum as a center, and a transverse plane being parallel to the interspinal discs” and [0017] for describing the different functions for the processing steps and [0018] “According to the present invention, a medical imaging apparatus, such as an MRI apparatus being capable of setting any plane in three-dimensional space as an imaging slice, allows an automatically-set imaging slice to be configured to suit user's preferences, and a position of the imaging slice being configured, with respect to an imaging target subject, to be determined automatically with a high degree of accuracy”); a signal processor configured to process the nuclear magnetic resonance signal acquired from the imager (Fig.2 [0020] and [0038] computer 110 with “the signal being detected is transmitted to the computer 110, and it is subjected to a signal processing such as reconstructing an image.” and [0039] “The computer 110 performs not only the signal processing for processing the received signal, but also controls the entire operations, and the like, of the MRI apparatus 100”); a controller configured to control the imager and the signal processor ([0039] computer 110 with “The computer 110 performs not only the signal processing for processing the received signal, but also controls the entire operations, and the like, of the MRI apparatus 100”); and the signal processor is configured to automatically set a position of the imaging plane ([0042] “a standard imaging slice setter 210 for setting a recommended imaging slice depending on the imaging site as a standard imaging slice” with “a real imaging slice position calculator 220 for calculating a real imaging slice position being the imaging slice position in the real imaging”, wherein [0043] the slice is defined as “If it is a lumbar vertebra region, the imaging slice may be a sagittal plane assuming the centrum as a center, and a transverse plane being parallel to the interspinal discs”), wherein the signal processor is configured to, extract a specific tissue using an image acquired in advance by the signal processor ([0017] “wherein the real imaging slice position calculator is provided with an anatomical feature extractor for extracting an anatomical feature of the imaging target subject on a scout image”, [0046] “The real imaging slice position calculator 220 of the present embodiment is provided with an anatomical feature extractor 221 for extracting an anatomical feature on the scout image of the imaging site of the imaging target subject 103”) Yokosawa does not specifically teach the scout images as being images acquired in advance by the imaging unit but it is known in the art that scout images are “a survey of the region of interest used by the technician to select the area of dedicated image acquisition” and it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Yokosawa to extract a specific tissue using an image acquired in advance by the imaging unit, since one of ordinary skill in the art would recognize that a scout image is generically acquired prior diagnostic imaging and that extracting specific anatomical features from scout images are also common practice as taught by Yokosawa. Therefore the scout image is an image acquired in advance by the imaging unit), to perform a matching process on the specific tissue extracted by the signal processor using a template of the specific tissue ([0044] specific tissue as “for the anatomical feature, by way of example, it may relate to ... the spinal nerves, interspinal discs, and vertebra, if the imaging site is the spine, wherein [0077] “Next, the computer 110 executes scout imaging according to the settings of the protocol, and acquires measurement data (scout data) of the imaging target subject 103 (step S1207)” and sequentially [0078] “Next, the anatomical feature extractor 221 uses the imaging slice position calculation algorithm registered in the protocol that is extracted in the step S1202, and extracts the anatomical feature of the imaging target subject 103 from the measurement data (scout image) that is acquired in the step S1207 (step S1208). In this example here, according to a general image processing method, such as a pattern matching process and an edge extraction process, a tissue form, spacial position, the coordinate of the center of gravity, and the like, of the imaging site are extracted as the anatomical feature” wherein the processor/computer perform a matching step between the extracted anatomical feature and a “pattern” with a “pattern matching process”), and calculate a cross-section position including the specific tissue specified through the matching process ([0079] the real imaging slice position calculator 220 uses the imaging slice parameter based on thus extracted anatomical feature (tissue), to calculate the real imaging slice position (step S1209). In the present embodiment, the anatomical feature (tissue) at the center of the imaging slice and the orientation of the slice are registered as the imaging slice parameter. Therefore, on the imaging target subject 103, a slice whose center is equivalent to the center of gravity coordinates of the anatomical feature (tissue) being designated as the imaging slice parameter, and whose orientation corresponds to the slice orientation designated by the imaging slice parameter, is determined as the real imaging slice position”); [...wherein the signal processor is configured to perform the extraction of the specific tissue using a machine learning algorithm learned by learning data of the specific tissue, wherein the signal processor is configured to perform the extraction using an adaptive boosting method, wherein the signal processor is configured to perform the matching process using an active shape model method....].
Yokosawa does not specifically teach wherein the signal processor is configured to perform the extraction of the specific tissue using a machine learning algorithm learned by learning data of the specific tissue, wherein the signal processor is configured to perform the extraction using an adaptive boosting method, wherein the signal processor is configured to perform the matching process using an active shape model method as in claim 1.
However, Han teaches within the same field of endeavor of extracting tissue from medical image from MRI (Title and abstract “and [0038] “The disclosed image segmentation systems and methods can be applied to medical images obtained from any type of imaging modalities, including, but not limited to..., magnetic resonance imaging (MRI)”) wherein the signal processor is configured to perform the extraction of the specific tissue using a machine learning algorithm learned by learning data of the specific tissue (abstract “The method may be implemented by a processor device “ and [0001] “systems and methods for automated medical image segmentation based on learning algorithms using features extracted relative to anatomical landmarks” and [0027] “the present disclosure are directed to segmenting a medical image using learning algorithms based on landmark features. As used herein, a "learning algorithm" refers to any algorithm that can learn a model or a pattern based on existing information or knowledge. For example, the learning algorithm may be a machine learning algorithm”), wherein the signal processor is configured to perform the extraction using an adaptive boosting method ([0027] the learning algorithm may be a machine learning algorithm or any other suitable learning algorithm. In some embodiments, a supervised learning algorithm, such as a Support Vector Machine (SVM), Adaboost/Logitboost” wherein the label Adaboost is known to be the method of adaptive boosting method), wherein the signal processor is configured to perform the matching process using an active shape model method (Fig.9 and [0092] Shape modelling and [0093] “The initial contour may be provided to shape model 920 for further refinement. Examples of shape model 920 may include, but not limited to, Active Shape Model (ASM),...”  with matching for contour refinement [0098] “For example, shape model 920 may first perform a profile modeling to determine a rough shape of the object, and then confirm the rough shape to the point distribution model, which restricts the way the shape may vary. Shape model 920 may alternate these steps until convergence.”).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Yokosawa wherein the signal processor is configured to perform the extraction of the specific tissue using a machine learning algorithm learned by learning data of the specific tissue, wherein the signal processor is configured to perform the extraction using an adaptive boosting method, wherein the signal processor is configured to perform the matching process using an active shape model method, since one of ordinary skill in the art would recognize that using machine learning techniques including adaptive boosting method/Adaboost and active shape model method for matching models to anatomical structures to extract anatomical landmarks or specific tissue of the subject from medical images acquired from MRI were known in the art as taught by Han. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since both Han and Yokosawa teach extracting anatomical landmarks from MRI medical images. The motivation would have been to ideally provide improvement with classification of the specific tissue and improvement in the determined contour of the extracted tissue, as suggested by Han (abstract and [0094]). 
Regarding the dependent claims 4-9, all the elements of these claims are instantly disclosed or fully envisioned by the teachings of Yokosawa and Han.
Regarding claim 4, as discussed above, Yokosawa teaches positioning a first cross-section image and a second cross-section image crossing each other ([0043] the slice is defined as “If it is a lumbar vertebra region, the imaging slice may be a sagittal plane assuming the centrum as a center, and a transverse plane being parallel to the interspinal discs” with [0169]-[0171] and Fig. 10 describing the position setting of successive cross-section images with the measurements from the first cross-section used for the determination of the second cross-section image)  therefore reading on the imager is configured to perform positioning imaging for determining the position of the imaging plane and main imaging for a plurality of cross sections including a first cross section and a second cross section crossing each other and the signal processor sets an imaging cross-section position of the second cross section using an image of the first cross section acquired by the positioning imaging or the main imaging as claimed.
Regarding claim 5, Yokosawa teaches the first cross section is a sagittal plane, and the 58second cross section is an axial plane ([0043] the slice is defined as “If it is a lumbar vertebra region, the imaging slice may be a sagittal plane assuming the centrum as a center, and a transverse plane being parallel to the interspinal discs” with [0169]-[0171] and Fig. 10 describing the position setting of successive cross-section images with the measurements from the first cross-section used for the determination of the second cross-section image).
Regarding claim 6, Yokosawa teaches the signal processor that extracts an anatomical feature of an image acquired by the positioning imaging to detect a median plane, and reconstruct and use an image of a position detected by the signal processor as the image of the first cross section ([0201] “conditions for retrieving the median line are set as follows; 1) a region where the sum total of the image values on a straight line is low in the brain region, 2) a region where the sum total of the second derivatives is high in the direction vertical to the straight line at a point on the straight line in the brain region, and the like, and then the median line is extracted. On this occasion, the midsagittal plane is a plane for dividing left and right. Thus, the tissue is symmetric with respect to the midsagittal plane” and [0203] “This configuration may enhance the robustness of the process for extracting the midsagittal plane, and increase the extraction accuracy” for the reconstruction of the “midsagittal plane image” as the cross-section with [0204] “the result indicating low extraction accuracy is outputted”).
Regarding claim 7, as discussed for claim 6, Yokosawa teaches the use of a correlation function for optimizing the accuracy of the extraction of the mid-sagittal plane image (setting the axial slice image as designated for information defining the inclination/orientation of the standard imaging slice or mid-sagittal image as in [0088] “an axial slice, like the transverse plane, coronal plane, and sagittal plane, is designated as the information defining the inclination of the standard imaging slice” with Fig. 11 and [0192] with “accuracy judgment part 222 with [0201] describing the different conditions for the median definition and the determination of the appropriate median from the axial image “Therefore, in order to extract the median line on the axial image, a black linear portion is retrieved” and with the calculation of a correlation coefficient “and the correlation coefficient between the left and right for the condition 4), thereby extracting a portion where a minimum value or a maximum value of the evaluation value is obtained” and [0203] “This configuration may enhance the robustness of the process for extracting the midsagittal plane, and increase the extraction accuracy” with the choice of the axial slice image for determining the optimal correlation value) therefore reading on the signal processor is further configured to determine reliability of the cross-section position calculated by the signal processor, and, when the signal processor determines that the reliability is low, set a position of a cross section (axial cross section) passing through an apparatus coordinate axis used for setting the cross-section position as an imaging cross-section position. 
Regarding claim 8, Yokosawa teaches  a display controller configured to cause a display  59to display the cross-section position set by the signal processor as a recommended imaging cross-section position (computer 110 in Fig. 2 and [0039] “The computer 110 performs not only the signal processing for processing the received signal, but also controls the entire operations”, Fig. 10 and [0170] “the display part 230 displays thus calculated first real imaging slice position on the monitor 111 as the first recommended imaging slice position to be shown to the user (step S1405)” and [0171] “the display part 230 displays thus calculated the second real imaging slice position on the monitor 111, as the second recommended imaging slice position to be shown to the user (step S1409)” and Fig. 11 and [0187] “In addition, the display part 230 shows the user the result of the judgment”).
Regarding claim 9, Yokosawa teaches the signal processor further configured to correct the cross-section position calculated by the signal processor by using an image acquired in main imaging ([0232] “the adjustment acceptor 240 for accepting the adjustments of the real imaging slice position calculated by the real imaging slice position calculator 220, and the learning part 250 for analyzing the accepted learning data and feeding the learning data back to the imaging slice parameter” with “This configuration enables calculation of the real imaging slice position with a higher degree of accuracy” with [0235] “the learning data is updated by adding the latest result on the learning data” and “the learning part 250 calculates an average value between the latest learning data and already existing learning data every time the latest learning data is obtained”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yokosawa et al. (USPN 20140191756 A1; Pub.Date 07/10/2014; Fil.Date 07/27/2012) in view of Han et al. (USPN 20160063720 A1; Pub.Date 03/03/2016; Fil.Date 09/02/2014) as applied to claims 1, 4-9 and further in view of Kirschner et al. (2011 Proc. SPIE ISOE Prog. Biomed. Optics Imaging 7962:796211 9 pages; Pub.Date 2011).
Yokosawa and Han teaches a system and method as set forth above. Han teaches as discussed above the use of active shape model method for the matching of the models and the specific tissue within the acquired MRI image.
Yokosawa and Han do not specifically teach the signal processor is configured to perform the matching process while deforming the template of the specific tissue under a certain constraint as in claim 1.
However, Kirschner teaches within the same field of endeavor for fast and accurate segmentation of anatomical structure/organs within medical images (Title and abstract) use of the techniques active shape models wherein the techniques are performing matching while deforming the template of the specific tissue under a certain constraint (p.796211-3 5th -7th ¶ “In an iterative procedure, landmarks are displaced in the matching step to image features in their vicinity, which results in a deformed shape x.” wherein “We propose to constrain deformed shapes during ASM segmentation with an energy minimization approach. After each matching step of the ASM algorithm, the new plausible shape x∗ is determined by minimizing the energy function
E(x) = Eimage(x) + Eshape(x). (1)
Analogous to various other approaches in image segmentation, our energy function consists of an external energy Eimage(x) that draws the contour of the model towards the optimal image features found during matching, and an internal energy Eshape(x) that penalizes deviations from the shape model.”) teaching that the active shape model technique that performs the matching process while deforming the template of the specific tissue under a certain constraint as claimed in claim 3.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Yokosawa and Han with signal processor is configured to perform the matching process while deforming the template of the specific tissue under a certain constraint, since one of ordinary skill in the art would recognize that performing active shape model technique performing the matching process while deforming the template of the specific tissue under a certain constraint as taught by Kirschner. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Kirschner and Han teach using active shape model technique for extracting anatomical features from specific tissue within medical images acquired by MRI. The motivation would have been to ideally provide a more accurate extraction of the desired landmarks as suggested by Kirschner (abstract). 

Claims 10,  13 are rejected under 35 U.S.C. 103 as being unpatentable over Yokosawa et al. (USPN 20140191756 A1; Pub.Date 07/10/2014; Fil.Date 07/27/2012) in view of Nitta et al. (USPN 20120126812 A1; Pub.Date 05/24/2012; Fil.Date 11/01/2011) in view of Shinoda et al. (USPN 20160071270 A1; Pub.Date 03/10/2016; Fil.Date 11/17/2015) and in view of Han et al. (USPN 20160063720 A1; Pub.Date 03/03/2016; Fil.Date 09/02/2014).
Regarding independent claim 10, Yokosawa teaches, as discussed for claim 1, a magnetic resonance imaging apparatus and method of controlling it including an imager  (Title, abstract and Fig.1 and [0013] and [0016]-[0017] for describing the general functions of the imaging unit as MRI apparatus) and a signal processor configured to automatically position an imaging position (Fig.2 [0020] and [0038] computer 110 , and [0015] “to provide a technique in a medical imaging apparatus such as an MRI apparatus that is able to set any plane in three-dimensional space as an imaging slice, the technique allowing an automatically-set imaging slice to be configured in such a manner as suiting user's preferences, and determining a position of the imaging slice being configured, with respect to an imaging target subject, automatically with a high degree of accuracy” with the term “slice” being interpreted as a cross-section of a volume as exemplified by [0043] wherein the slice is defined as “If it is a lumbar vertebra region, the imaging slice may be a sagittal plane assuming the centrum as a center, and a transverse plane being parallel to the interspinal discs” and [0017] for describing the different functions for the processing steps and [0018] “According to the present invention, a medical imaging apparatus, such as an MRI apparatus being capable of setting any plane in three-dimensional space as an imaging slice, allows an automatically-set imaging slice to be configured to suit user's preferences, and a position of the imaging slice being configured, with respect to an imaging target subject, to be determined automatically with a high degree of accuracy”), comprising: imaging, using imaging of the imager, a positioning image of a subject including a spine (abstract “Upon actual imaging, the imaging slice parameter and the anatomical feature of the imaging target subject obtained by scout imaging are used to determine the imaging slice position of the imaging target subject” with imaging with a scout image using the MRI device with the use of the scout image towards [0042] “a real imaging slice position calculator 220 for calculating a real imaging slice position being the imaging slice position in the real imaging, as the position of the standard imaging slice in the imaging target subject” with identification of anatomical features with [0044] “As for the anatomical feature, by way of example, it may relate to... the spinal nerves, interspinal discs, and vertebra, if the imaging site is the spine” with the consideration with [0043] “If it is a lumbar vertebra region, the imaging slice may be a sagittal plane assuming the centrum as a center, and a transverse plane being parallel to the interspinal discs”).
While Yokosawa teach considering a first cross-section image to be imaged as being a sagittal/midsagittal image of the patient ([0043] “If it is a lumbar vertebra region, the imaging slice may be a sagittal plane assuming the centrum as a center, and a transverse plane being parallel to the interspinal discs” with Fig.10 and [0181] “when the "lumbar vertebra" is accepted via the imaging site accepting region 310, the "centrum" is accepted via the anatomical feature accepting region 321, and the "sagittal plane" is accepted via the slice orientation accepting region 322” with first real imaging slice as the sagittal image), Yokosawa does not teach specifically a first imaging, using the imaging of the imager, a first cross section including the spine and extending along a longitudinal direction of the spine as in claim 10.
However, Nitta teaches within the same field of endeavor of medical imaging analysis from MRI (Title and abstract) the use of scout image as including axial, sagittal and coronal cross-sectional planes ([0008]) as common practice with the subsequent acquisition of multi slice views (Fig. 1 and [0009]) with [0076] a plurality of cross-section images including sagittal plane image positioned at the considered tissue “For example, the first imaging data may be generated by taking a plurality of images of, for example, Sagittal cross section or Coronal cross section by the Multi Slice method” as related to the heart, for the purpose of imaging the cross-section plane with different resolutions in all directions to select axis of high precision depending on the targeted tissue, [0077] “The difference between the first axis and the second axis is that the first axis is a roughly obtained provisional long axis and the second axis is a long axis obtained with high degree of precision”) therefore reading on a first imaging, using the imaging of the imager, a first cross section including the spine and extending along a longitudinal direction of the spine.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Yokosawa with a first imaging, using the imaging of the imager, a first cross section including the spine and extending along a longitudinal direction of the spine, since one of ordinary skill in the art would recognize that using a Multi Slice Method after acquisition of scout images in MRI was known in the art as taught by Nitta and since those additional sagittal, axial and coronal cross-section images were acquired to image the tissue of consideration as taught by Nitta. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Nitta and Yokosawa teach positioning specific tissue such as vertebrae within medical images acquired by MRI. The motivation would have been to ideally provide different cross-section images with difference resolution along the different axis to select axis with high resolution as for positioning additional cross-section plane image for tissue/landmarks detection as suggested by Nitta (Fig.1 and [0076] and [0077]).
Yokosawa and Nitta teaches a second imaging, using the imaging of the imager, a second cross section in a direction of traversing the spine (Yokosawa, [0043] “If it is a lumbar vertebra region, the imaging slice may be a sagittal plane assuming the centrum as a center, and a transverse plane being parallel to the interspinal discs” with Fig.10, with the transverse plane image parallel to the interspinal disk therefore traversing the spine) with also Nitta, as discussed above, teaching the imaging of Multi Slice Method with also axial or transverse cross-section plane images ([0076] and Fig.1); with Yokosawa teaching automatically setting, 60using the signal processor, a position of the cross section to be imaged [...in the second imaging...] ([0181] with “when the "lumbar vertebra" is accepted via the imaging site accepting region 310, the "centrum" is accepted via the anatomical feature accepting region 321, and the "sagittal plane" is accepted via the slice orientation accepting region 322” considering “[0043] “If it is a lumbar vertebra region, the imaging slice may be a sagittal plane assuming the centrum as a center, and a transverse plane being parallel to the interspinal discs” with [0197] “using a two-dimensional multi-slice image of each of the transverse plane, coronal plane and sagittal plane” when considering different embodiments taught by Yokosawa). 
While suggested by Yokosawa, as discussed above ([0043] “If it is a lumbar vertebra region, the imaging slice may be a sagittal plane assuming the centrum as a center, and a transverse plane being parallel to the interspinal discs” with Fig.10, with the transverse plane image parallel to the interspinal disk therefore traversing the spine), Yokosawa does not specifically teach the automatic positioning applied in the second imaging for the transverse imaging as in claim 10.
However, Shinoda teaches within the same field of endeavor of medical image analysis for positioning images from MRI (Title and abstract) of intervertebral discs the use of the sagittal or mid-sagittal image for positioning the intervertebral discs as selected ([0040] “at least positioning sagittal images in which the spine of a subject is imaged. For example, the positioning sagittal image is a sagittal image that is parallel to a sagittal cross-section including the intervertebral discs and the vertebral canal of the subject and includes at least the intervertebral discs. This positioning sagittal image is imaged by a sequence that can image the intervertebral discs” and Fig. 6 calculation of the position and direction of the intervertebral discs as in step S206 in order to acquire imaging conditions with [0071] “selects as many intervertebral discs of imaging subjects as intervertebral discs included in the acquired imaging condition (Step S208)”) therefore reading on automatically positioning the cross-section with the intervertebral discs to be imaged as the automatic positioning applied in the second imaging as claimed. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Yokosawa and Nitta with an automatic positioning step of automatically setting, 60using the automatic imaging position setting unit, a position of the cross section to be imaged, since one of ordinary skill in the art would recognize that using an automatic positioning step for positioning a cross-section including the intervertebral disc using a first sagittal image of the spine was known in the art as taught by Yokosawa and Shinoda and since using specific additional detection methods for characterizing the position and direction of the cross-sections as taught by Shinoda. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Shinoda and Yokosawa teach positioning specific tissue such as vertebrae within medical images acquired by MRI. The motivation would have been to ideally provide detection of the position and direction of the cross-section for the intervertebral discs as suggested by Shinoda ([0070] “The intervertebral disc information indicative of the positions and directions of the intervertebral discs that have failed to be detected can thus be detected”).
Additionally, Yokosawa teaches wherein the automatically setting includes: detecting a specific tissue of the spine using the positioning image or an image including the spine acquired in the first imaging ([0017] “wherein the real imaging slice position calculator is provided with an anatomical feature extractor for extracting an anatomical feature of the imaging target subject on a scout image”, [0046] “The real imaging slice position calculator 220 of the present embodiment is provided with an anatomical feature extractor 221 for extracting an anatomical feature on the scout image of the imaging site of the imaging target subject 103”) Yokosawa does not specifically teach the scout images as being images acquired in advance by the imaging unit but it is known in the art that scout images are “a survey of the region of interest used by the technician to select the area of dedicated image acquisition” and it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Yokosawa to extract a specific tissue using an image acquired in advance by the imaging unit, since one of ordinary skill in the art would recognize that a scout image is generically acquired prior diagnostic imaging and that extracting specific anatomical features from scout images are also common practice as taught by Yokosawa. Therefore the scout image is an image acquired in advance by the imaging unit), performing a matching process between a position of the specific tissue of the spine detected in the tissue detection and a spine model ([0044] specific tissue as “for the anatomical feature, by way of example, it may relate to ... the spinal nerves, interspinal discs, and vertebra, if the imaging site is the spine, wherein [0078] “In this example here, according to a general image processing method, such as a pattern matching process and an edge extraction process, a tissue form, spacial position, the coordinate of the center of gravity, and the like, of the imaging site are extracted as the anatomical feature” wherein the processor/computer perform a matching step between the extracted anatomical feature and a “pattern” with a “pattern matching process”), and calculating a position of the second cross section based upon the position of the specific tissue specified by matching with the spine model in the matching ([0079] the real imaging slice position calculator 220 uses the imaging slice parameter based on thus extracted anatomical feature (tissue), to calculate the real imaging slice position (step S1209). In the present embodiment, the anatomical feature (tissue) at the center of the imaging slice and the orientation of the slice are registered as the imaging slice parameter. Therefore, on the imaging target subject 103, a slice whose center is equivalent to the center of gravity coordinates of the anatomical feature (tissue) being designated as the imaging slice parameter, and whose orientation corresponds to the slice orientation designated by the imaging slice parameter, is determined as the real imaging slice position”).
Yokosawa, Nitta and Shinoda do not specifically teach extracting of the specific tissue using a machine learning algorithm learned by learning data of the specific tissue, wherein the extraction is performed using an adaptive boosting method, wherein the matching process is performed using an active shape model method as in claim 10. 
However, Han teaches within the same field of endeavor of extracting tissue from medical image from MRI (Title and abstract “and [0038] “The disclosed image segmentation systems and methods can be applied to medical images obtained from any type of imaging modalities, including, but not limited to..., magnetic resonance imaging (MRI)”) extracting of the specific tissue using a machine learning algorithm learned by learning data of the specific tissue (abstract “The method may be implemented by a processor device “ and [0001] “systems and methods for automated medical image segmentation based on learning algorithms using features extracted relative to anatomical landmarks” and [0027] “the present disclosure are directed to segmenting a medical image using learning algorithms based on landmark features. As used herein, a "learning algorithm" refers to any algorithm that can learn a model or a pattern based on existing information or knowledge. For example, the learning algorithm may be a machine learning algorithm”), wherein the extraction is performed using an adaptive boosting method ([0027] the learning algorithm may be a machine learning algorithm or any other suitable learning algorithm. In some embodiments, a supervised learning algorithm, such as a Support Vector Machine (SVM), Adaboost/Logitboost” wherein the label Adaboost is known to be the method of adaptive boosting method), wherein the matching process is performed using an active shape model method (Fig.9 and [0092] Shape modelling and [0093] “The initial contour may be provided to shape model 920 for further refinement. Examples of shape model 920 may include, but not limited to, Active Shape Model (ASM),...”  with matching for contour refinement [0098] “For example, shape model 920 may first perform a profile modeling to determine a rough shape of the object, and then confirm the rough shape to the point distribution model, which restricts the way the shape may vary. Shape model 920 may alternate these steps until convergence.”).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Yokosawa, Nitta and Shinoda with extracting of the specific tissue using a machine learning algorithm learned by learning data of the specific tissue, wherein the extraction is performed using an adaptive boosting method, wherein the matching process is performed using an active shape model method, since one of ordinary skill in the art would recognize that using machine learning techniques including adaptive boosting method/Adaboost and active shape model method for matching models to anatomical structures to extract anatomical landmarks or specific tissue of the subject from medical images acquired from MRI were known in the art as taught by Han. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since both Han and Yokosawa teach extracting anatomical landmarks from MRI medical images. The motivation would have been to ideally provide improvement with classification of the specific tissue and improvement in the determined contour of the extracted tissue, as suggested by Han (abstract and [0094]). 

Regarding the dependent claim 11, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Yokosawa, Nitta, Shinoda and Han.
Regarding claim 11, Yokosawa teaches also creating a mid-sagittal plane image using the determination of a median plane and using the plane for providing transverse plane image (([0201] “conditions for retrieving the median line are set as follows; 1) a region where the sum total of the image values on a straight line is low in the brain region, 2) a region where the sum total of the second derivatives is high in the direction vertical to the straight line at a point on the straight line in the brain region, and the like, and then the median line is extracted. On this occasion, the midsagittal plane is a plane for dividing left and right. Thus, the tissue is symmetric with respect to the midsagittal plane” and [0203] “This configuration may enhance the robustness of the process for extracting the midsagittal plane, with the application of the mid-sagittal plane as suggested for the transverse plane considering “[0043] “If it is a lumbar vertebra region, the imaging slice may be a sagittal plane assuming the centrum as a center, and a transverse plane being parallel to the interspinal discs” with [0197] “using a two-dimensional multi-slice image of each of the transverse plane, coronal plane and sagittal plane” when considering different embodiments taught by Yokosawa). Additionally, Shinoda specifically teaching the automatically positioning of the transverse image of the intervertebral discs as discussed in claim 10, therefore Yokosawa in view of Shinoda teach creating a median plane image using the positioning image, and the position of the second cross section is set using the median plane image as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Yokosawa, Nitta, Shinoda and Han with creating a median plane image using the positioning image, and the position of the second cross section is set using the median plane image, since one of ordinary skill in the art would recognize that creating a median plane image using the positioning image, and the position of the second cross section is set using the median plane image for the brain tissue was known in the art as taught by Yokosawa and since positioning the cross-section with the intervertebral discs to be imaged as the automatic positioning applied in the second imaging was also known in the art as taught by Shinoda as applied to vertebrae. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Shinoda and Yokosawa teach positioning specific tissue such as vertebrae within medical images acquired by MRI. The motivation would have been to ideally provide detection of the position and direction of the cross-section for the intervertebral discs as suggested by Shinoda ([0070] “The intervertebral disc information indicative of the positions and directions of the intervertebral discs that have failed to be detected can thus be detected”).

Regarding independent claim 13, Yokosawa teaches the use of computer with memory and storage device ([0249] “the computer 110 is provided with a CPU, a memory, the storage device, and the like, and the computer 110 implements each function by allowing the CPU to load in the memory the programs stored in the storage device, and execute the programs”) reading on a non-transitory computer-reading memory storing instructions for auto-setting of an image plane causing a computer to execute the method steps of method of claim 10. Since Yokosawa, Nitta, Shinoda and Han teach the method of claim 10, therefore Yokosawa, Nitta, Shinoda and Han teach claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK M MEHL/Examiner, Art Unit 3793
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793